Citation Nr: 1029774	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  05-28 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine, mechanical back 
syndrome (referred to hereinafter as "back disability").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2008, this matter was remanded by the Board for 
additional development.  It once again is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran's claim unfortunately must be remanded a second time.  
Although the Board sincerely regrets the delay this will cause, 
adjudication cannot proceed without further development.

Notice

VA has a duty to notify the Veteran of the information and 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, the Veteran must be informed of 
the evidence (1) that is necessary to substantiate the claim, 
namely evidence demonstrating a worsening in severity of the 
disability for an increased rating claim; (2) that VA will seek 
to provide; and (3) that he is expected to provide.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Veteran also must be informed of 
how disability ratings and effective dates are assigned.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified by letters dated in May 2004 and April 
2008 of the need to submit evidence demonstrating a worsening in 
severity of his disability and of his and VA's respective duties 
for obtaining evidence.  He was not notified, however, of how VA 
determines disability ratings and effective dates.  Such 
notification must be provided on remand.

Medical Examination

VA also has a duty to assist the Veteran in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  This duty includes providing a contemporaneous 
medical examination when necessary to portray the current state 
of a service-connected disability.  Allday v. Brown, 7 Vet. App. 
517, 526 (1995); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

The Veteran was afforded a VA spine examination in July 2004.  At 
that time, he reported difficulty putting on his socks and shoes 
but otherwise indicated that he was able to perform activities of 
daily living.  X-rays revealed abnormalities at T12-L1, L2-L3, 
and L4-L5.

Magnetic resonance imaging (MRI) of the Veteran's back was 
conducted in January 2005.  The impression rendered included 
abnormalities at L3-L4, L4-L5, and L5-S1.

In a statement attached to his January 2005 notice of 
disagreement, the Veteran asserted that his back disability had 
increased in severity.  He further asserted that his life has 
changed drastically as a result of his disability.

The Veteran similarly indicated in a statement dated in March 
2005 that he cannot function due to his back disability.

In his September 2005 substantive appeal on a VA Form 9, the 
Veteran reiterated that his life has changed drastically because 
of his back disability.  As one example, he stated that he had 
been restricted from strenuous recreational and occupational 
activities.

The Veteran's representative contended that the Veteran's back 
disability had worsened in an informal hearing presentation dated 
in March 2008.

In a May 2008 statement, the Veteran averred that his back 
disability was "definitely getting worse."  As evidence 
thereof, he noted that this disability prevented him from doing 
routine activities such as walking for a period of time and 
exercising.  He also noted that it was getting more difficult for 
him to move around, get out of bed, or stand after sitting for a 
period of time.

Magnetic resonance imaging (MRI) of the Veteran's back was 
conducted again in March 2010.  The impression rendered included 
abnormalities at L2-L3, L3-L4, L4-L5, and L5-S1.

The Veteran's representative alleged that the Veteran's back 
disability is growing increasingly worse in an informal hearing 
presentation dated in May 2010.

The Board notes that the MRI evidence appears to support the 
assertions of the Veteran and his representative that the 
Veteran's back disability has gotten worse in recent years.  As 
such, his July 2004 VA medical examination may be too remote to 
portray the current nature, extent, and severity of this 
disability accurately.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  A new VA examination therefore 
must be scheduled.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a new examination was required after noting 
that two years had passed since the last VA examination and that 
the Veteran contended his disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that 
fully complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Dingess v. Nicholson, 19 Vet. App. 
473 (2006), and Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
In particular, this letter should explain 
how VA determines disability ratings and 
effective dates.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

3.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA medical 
examination to determine the current 
nature, extent, and severity of his back 
disability.  The claims file shall be made 
available to and reviewed by the examiner.  
The examiner shall note such review, and 
identify and discuss important medical and 
lay evidence gleaned therefrom, in an 
examination report.  The examiner then 
shall describe and discuss the evidence of 
all relevant symptomatology.  All 
indicated diagnostic studies and 
evaluations deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  A complete rationale 
for any opinion expressed shall be 
provided in the examination report.

4.  Finally, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


